Citation Nr: 1613308	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  11-33 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC), under 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from February 1943 to November 1945.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for the cause of the Veteran's death, entitlement to DIC, and accrued benefits.  Jurisdiction over the claim now resides with the Pension Management Center in Milwaukee, Wisconsin.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran died in July 2009, due to cardiac arrest, due to myocardial infarction, due to high blood pressure, due to posttraumatic stress disorder (PTSD).

2.  At the time of his death, the Veteran was service connected for PTSD, rated as 30 percent disabling.

3.  PTSD contributed to cause the Veteran's death.  

4.  The Veteran did not have a service-connected disability rated at 100 percent for 10 years prior to his death, nor was he entitled to a total disability evaluation on the basis of individual unemployability for 10 years prior to his death, nor was he a former prisoner of war (POW) who died after September 30, 1999.
5.  At the time of the Veteran's death in July 2009, he had no pending claims, and there were no due but unpaid benefits to which the Veteran was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death are met.

2.  The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.22, 3.159 (2015).

3.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121 
(West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA notice, in the context of Death Indemnity Compensation (DIC) claims, requires (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

Given the favorable disposition of the claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.  

The Duty to Notify

VCAA notice is not required for the claims for DIC benefits or accrued benefits because the issues presented involve a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's service treatment records and all other pertinent available records have been obtained in this case.  The appellant has not identified any outstanding evidence, to include medical records that could be obtained to substantiate the denied claims.  The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claims by the originating agency were not prejudicial to the appellant.

Service Connection for the Cause of the Veteran's Death

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2015). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2015). 

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2015). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2015); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

As noted above, at the time of his death, the Veteran was service connected for PTSD at a 30 percent disability rating.  The appellant contends that the Veteran's heart disease was related to his service-connected PTSD.  

The death certificate indicates that the immediate cause of the Veteran's death in July 2009 was cardiac arrest, due to myocardial infarction, due to high blood pressure, due to PTSD.  

In a December 2010 statement, private physician C.D.C., II, M.D. indicated that the Veteran suffered from PTSD and had a history of depression, atrial fibrillation, coronary artery disease with congestive heart failure, and pacemaker.  The connection between past PTSD and cardiac was noted to be certainly conceivable as increased stress levels with increased epinephrine can cause acceleration of underlying coronary artery disease as well as dysthymias and hypertension.  If was felt that some of his cardiac disease was related to longstanding PTSD and medications used.

Furthermore, in a December 2010 statement, private physician, E.M.C., M.D. stated that the Veteran had PTSD as well as an ischemic cardiomyopathy with coronary artery disease previously requiring bypass surgery, and that his left ventricular ejection fraction was 25%.  He opined that it is possible that the PTSD and depression from which the Veteran suffered could have exacerbated his heart condition.  There is no contrary medical opinion of record.

The Board finds that the evidence of record, including the Veteran's death certificate, and the private physicians' December 2010 opinions, show that the Veteran's service-connected PTSD contributed to cause his death.  Accordingly, service connection for the cause of the Veteran's death is warranted.  38 C.F.R. § 3.312. 

DIC under 38 U.S.C.A. § 1318 

Under 38 U.S.C.A. § 1318, VA benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death were service-connected, even though the veteran died of nonservice-connected causes, if two conditions are met.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  First, the veteran's death must not be the result of his or her own willful misconduct.  38 C.F.R. 
§ 3.22(a)(1).  The Board need not address this first element because the record does not establish the second requirement-- namely, that at the time of death, certain requirements for total disability compensation must have been met.  38 C.F.R. 
§ 3.22(a)(2).  There are three ways in which the total disability requirement can be met: the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that (1) was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (2) was rated totally disabling continuously since the veteran's release from active duty, and for a period of not less than five years immediately preceding death; or (3) was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former POW who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a)(2).  As the Veteran here did not have any service-connected disabilities that were continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of his separation from service, the Board finds that the "totally disabling" requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been met.  Additionally, the Veteran was not a former prisoner of war who died after September 30, 1999.  Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000 (a) (2015).  Moreover, an "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000 (c) (2015).  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

After review of the evidence, the Board finds that accrued benefits are not warranted.  Initially, the Board notes that the appellant filed a claim for VA death benefits, including accrued benefits, in December 2009, approximately five months after the Veteran's death in July 2009.  Therefore, the claim was filed in a timely manner.  However, the evidence demonstrates that the Veteran did not have any claims pending at the time of his death.  In this regard, the record reflects that in July 1995, the Veteran filed a claim for entitlement to service connection for PTSD and filed a petition to reopen his previously denied claim for service connection for a duodenal ulcer.  In an August 2001 RO rating decision, the RO granted service connection for PTSD.  In March 2003, the Veteran filed a claim for a total disability rating, based on his service-connected PTSD.  In a June 2003 rating decision, the RO continued the 30 percent rating for PTSD, and denied entitlement to a TDIU.  Later, in June 2003, the Veteran filed another petition to reopen his previously denied claim for service connection for a duodenal ulcer.  In a January 2004 rating decision, the RO continued the denial of service connection for a duodenal ulcer.  The Veteran appealed the issues of entitlement to service connection for a duodenal ulcer and entitlement to a TDIU to the Board.  In an April 2007 rating decision, the RO again continued the 30 percent rating for PTSD.  The Veteran did not appeal this decision or file another claim.  In an April 2009 decision, the Board denied service connection for a duodenal ulcer and entitlement to a TDIU.  Again, the Veteran did not appeal this decision or file another claim.  The Board also notes that in a June 2008 rating decision, the RO denied entitlement to aid and attendance benefits for the Veteran's spouse.  The Veteran did not appeal this decision or file another claim.  Based on this evidence, the Board finds that the claims file does not contain any pending but unadjudicated claims from the Veteran.  Moreover, there is no evidence of due but unpaid monetary benefits.  As such, there is no entitlement to accrued benefits, and the claim must be denied. 

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the Veteran's death is granted.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


